In the Supreme Court of Georgia



                                   Decided March 1, 2021




    S21Y0339. IN THE MATTER OF L. NICOLE BRANTLEY.

     PER CURIAM.

     This disciplinary matter is before the Court on the report and

recommendation of Special Master Quentin Marlin recommending

that the Court accept the petition for voluntary discipline filed by L.

Nicole Brantley (State Bar No. 320909) and impose a Review Board

reprimand for Brantley’s failure to return unearned fees after being

discharged by a client, who then obtained a fee arbitration award

that Brantley failed to pay in a timely manner.1



     1   This Court issued an order on January 12, 2018, comprehensively
amending Part IV of the Rules and Regulations for the Organization and
Government of the State Bar of Georgia. The former rules govern this matter
because it was commenced prior to July 1, 2018, but because the Review Panel
has been renamed the State Disciplinary Review Board, this opinion refers
only to the Review Board.
        Brantley was admitted to the Bar in 2002 and, as detailed

below, has a lengthy history of disciplinary sanctions. The record

here shows that Brantley was retained to represent a client in a

criminal matter and paid $6,000 in advance, but after the client

discharged Brantley, Brantley failed to refund the balance of

unearned fees. The client filed a petition for fee arbitration with the

State Bar of Georgia, but after the arbitration panel issued a $4,000

award in the client’s favor, Brantley failed to pay the award. In July

2015, the client filed a grievance with the State Bar, and in April

2016, the State Bar filed a Formal Complaint.

        In its complaint, the State Bar recited the following chronology.

After being retained in October 2013, Brantley was discharged by

the     client,   who   was   dissatisfied   with   Brantley’s   lack   of

communication and failure to follow his instructions in handling his

case.     Brantley, however, never submitted a written request to

withdraw, in violation of Uniform Superior Court Rule 4.3, and

failed to appear at a February 2014 hearing in the case. In April

2014, after Brantley had failed to return the unearned portion of her

                                     2
retainer, the client filed a fee arbitration petition, seeking a refund

of $4,000. Brantley submitted an answer, in which she agreed to be

bound by the fee arbitration award, but thereafter failed to appear

at the fee arbitration hearing. In March 2015, written notification

of the fee award was sent to Brantley, with direction that the award

be paid within 90 days. After the 90-day period elapsed, the client

filed his grievance.    Though Brantley attested, in her sworn

response to the Notice of Investigation, that she had never received

notice of the fee arbitration hearing or award, none of the written

communications from the fee arbitration office, which were sent to

her at the return address she had listed in responding to the fee

arbitration petition, had ever been returned as undeliverable.

     In the Formal Complaint, the Bar charged only a violation of

Rule 1.16 (d) of the Georgia Rules of Professional Conduct found in

Bar Rule 4-102 (d). Rule 1.16 (d) addresses a lawyer’s obligations

upon the termination of a representation; requires, in relevant part,

that a lawyer refund any advance fee payment that has not been

earned; and sets a maximum sanction for a violation as a public

                                  3
reprimand. The complaint, however, also noted that Brantley had

been subject to discipline on multiple prior occasions and that,

accordingly, she could be subject to suspension or disbarment. See

Bar Rule 4-103 (third or subsequent infraction “shall, in and of itself,

constitute discretionary grounds for suspension or disbarment”).

     In her unsworn answer to the Formal Complaint, filed in June

2016, Brantley denied that she was terminated by the client; denied

that she had failed to refund unearned fees; and claimed that she

had “never received any notice of any [fee] award until this

proceeding.” However, in August 2016, Brantley filed her petition

for voluntary discipline, admitting, unconditionally, that she had

been discharged by the client, had failed to refund the client’s

unearned fees, and, though she had agreed to be bound by the fee

arbitration panel’s decision, had not paid the fee arbitration award.

Brantley made no representations as to whether she had received

notice from the fee arbitration office regarding the hearing or the

subsequent fee award. She offered, as mitigation, to pay the $4,000

fee arbitration award in monthly installments of $500.

                                   4
      In its response, the State Bar stated its position that the

interests of the public and Bar would be best served by acceptance

of the petition, but only after Brantley submitted proof that she had

refunded the full $4,000 fee award. After Brantley submitted proof

to the State Bar that she had completed the installment payments,

the Special Master issued his report and recommendation.2

      The Special Master determined that Brantley’s conduct

violated Rule 1.16 (d); that, while Brantley had repaid the fee award,

she had not done so in a timely manner, as she should have

completed the payments in March 2017; and that she had been

sanctioned in 11 prior disciplinary cases. Specifically, the Special

Master noted that Brantley had received an Investigative Panel

reprimand in 2006; two Formal Letters of Admonition in 2010;



      2 On July 22, 2020, this Court entered an order appointing Marlin as
Special Master; the order also vacated the 2016 order that had appointed a
prior special master. Marlin issued his report on September 20, 2020. His
thorough and helpful report reflects that Brantley submitted her proof of final
payment to the State Bar in July 2017. The record does not reflect why the
State Bar allowed the matter to sit idle for three years.




                                      5
another Investigative Panel reprimand in 2010; a third Formal

Letter of Admonition in 2014; and, in 2016, a 180-day suspension.

See In the Matter of Brantley, 299 Ga. 732 (791 SE2d 783) (2016)

(“Brantley I”).3     The Special Master then considered various

aggravating and mitigating factors as set forth in the ABA

Standards for Imposing Lawyer Sanctions. See In the Matter of

Morse, 266 Ga. 652, 653 (470 SE2d 232) (1996). While opining that

Brantley’s    “disciplinary     history    suggests     a   more     serious

consequence,” the Special Master noted that the maximum penalty

under Rule 1.16 is a public reprimand.               Further noting that

Brantley’s misconduct, the fee arbitration, and the client grievance

all occurred while Brantley was litigating the matters giving rise to

her 2016 suspension, the Special Master concluded that Brantley’s

request for a Review Board reprimand should be accepted.

      While we are mindful that the maximum sanction for a

violation of Rule 1.16 is a public reprimand, we are unable to view



      3Brantley was reinstated in 2017. See In the Matter of Brantley, 301 Ga.
653 (802 SE2d 252) (2017).

                                      6
Brantley’s conduct here apart from the larger context in which this

violation was committed and the apparent initial lack of candor

Brantley has displayed in this proceeding.      With regard to the

context, we note, as the Special Master did, that in 2016 this Court

suspended Brantley for 180 days based on professional misconduct

occurring in five matters. As set forth in Brantley I, that misconduct

involved Brantley’s neglect of client matters; her failure to respond

to disciplinary authorities; and her continued practice of law while

under administrative suspension for failure to pay her bar dues. See

299 Ga. at 733-734.     The matters for which Brantley had been

previously disciplined, we noted, primarily involved her failure to

adequately communicate with her clients, as well as trust account

violations that did not result in any loss of client funds. See id. at

734. In Brantley I, we expressed concern with the seriousness of

Brantley’s misconduct but were persuaded that the significant

mitigating factors compelled leniency:

     Although these violations are very serious and the
     maximum sanction for a single violation of Rule 1.3, 5.5,
     or 8.1 is disbarment, we agree that the record reveals

                                  7
     various, significant factors in mitigation, including that
     most of Brantley’s violations involve improper or
     incomplete communication with her clients, that none of
     her actions appears to have caused her clients lasting
     harm, that all of her violations seem to be the result of
     negligence as opposed to wilful behavior, and most arose
     at a time of great emotional stress and/or physical
     impairment. We further agree that Brantley has
     expressed genuine remorse for her behavior, that she has
     provided service to her community, both as an attorney
     and as a volunteer, and that she has taken significant
     steps to improve herself and her practice, resulting in no
     known client-based grievances since 2011.[4]

Id. at 735.

     Here, unlike in 2016, we face a situation in which Brantley,

having been disciplined on numerous prior occasions and while

litigating misconduct that ultimately resulted in her suspension,

willfully refused, without apparent explanation, to refund several

thousand dollars in client fees; failed to appear at the subsequent

fee arbitration hearing; and persisted in refusing to make any

payment until after a Bar grievance was filed and a Formal

Complaint was issued. Here, the misconduct occurred well after the


     4 The record in Brantley I apparently contained no evidence of the
grievance at issue here.

                                  8
time period during which the misconduct at issue in Brantley I

occurred, and, unlike in Brantley I, Brantley has made no

representations regarding any personal hardship that should be

considered in mitigation in relation to this violation.

     Furthermore,     in   addition    to   Brantley’s    considerable

disciplinary history, there are significant aggravating factors

present in this case. These factors include Brantley’s initial refusal,

in her answer to the Formal Complaint, to acknowledge the

wrongful nature of her conduct; her initial denial, in that answer, of

various statements of fact regarding her conduct that she now

admits; and her failure to offer to pay the arbitration award until

some 18 months after it was issued.

     Conversely, Brantley has demonstrated little in the way of

mitigation.   The fact that she has made restitution carries no

mitigating weight given that she did so only after the initiation of

disciplinary proceedings. See In the Matter of Hunt, 304 Ga. 635,

641-642 (820 SE2d 716) (2018) (citing ABA Standard 9.4 (a), which

provides that forced or compelled restitution is neither aggravating

                                  9
nor mitigating); In the Matter of Thomson, 266 Ga. 157, 158 n.1 (1)

(464 SE2d 818) (1996) (restitution in response to court order was not

mitigating). And while Brantley also cites in mitigation that she

“has cooperated with the State Bar” in submitting her petition and

that she “expresses sincere remorse,” these assertions ring

somewhat hollow in the context of Brantley’s lengthy delay in

accepting responsibility for her misconduct here.

     For these reasons, we conclude that Brantley’s proposed

discipline is insufficient. Accordingly, we reject Brantley’s petition

for voluntary discipline and remand for an evidentiary hearing. See

In the Matter of Veach, ___ Ga. ___ (851 SE2d 590, 592) (2020)

(noting   Court’s   practice,   when   finding   proposed   discipline

insufficient, of rejecting a petition for voluntary discipline rather

than imposing a greater sanction).

     Petition for voluntary discipline rejected.    All the Justices
concur.




                                  10